ORDER

PER CURIAM.
Vestor Herrod (“Movant”) appeals from the motion court’s judgment denying his post-conviction motion pursuant to Rule 29.15 without an evidentiary hearing, alleging ineffective assistance of counsel. Mov-ant was convicted of one count of unlawful use of a weapon pursuant to Section 571.030.1(1), RSMo Cum.Supp.2002, and one count of domestic assault in the third degree pursuant to Section 565.074, RSMo 2000. Movant was sentenced as a prior and persistent offender to serve concurrent prison terms of five years and one year, respectively. This Court affirmed Movant’s conviction on appeal. State v. Herrod, 108 S.W.3d 107 (Mo.App. E.D.2003).
In his sole point on appeal, Movant claims his trial counsel denied him effective assistance of counsel by allowing the victim to be released from a subpoena compelling her to testify and failing to call her as a witness on Movant’s behalf. Mov-ant claims her testimony would have provided Movant with a complete defense to the domestic assault charge and would cast doubt upon a police officer’s testimony with respect to the unlawful use of a weapon charge.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion’s court decision was not *866clearly erroneous. White v. State, 939 S.W.2d 887, 904 (Mo. banc 1997); Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.14(b). The judgment is affirmed pursuant to Rule 84.16(b).